PONDER, Justice.
The plaintiff is asking for a declaratory judgment to settle a jurisdictional dispute between the defendants, Crescent River Port Pilots Association and New Orleans and Baton Rouge Pilots Association.
This dispute arose when the New Orleans and Baton Rouge Pilots Association, hereinafter referred to as the Baton Rouge Pilots, refused to pilot vessels between Southport and Quarantine Anchorage, also known as General Anchorage and Merauxville.
The Baton Rouge Pilots contend that their jurisdiction ends at Southport under the provisions of Act 291 of 1942, LSA-R.S. 34:1043, and that this Act imposes no obligation on them to pilot vessels beyond this point. It is stated in the title that this is “An Act — To regulate the system of river port pilotage between the ports of New Orleans and Baton Rouge and any intermediate-ports * * Section12 in the body of the act provides: “That there shall be a body of pilots to be known as ‘New Orleans and Baton Rouge Steamship Pilots’ whose duty it shall be to pilot sea-going vessels from the port of New Orleans to and including the port of Baton Rouge and intermediate ports and return.” This act was amended by Act 146 of 1956 but no change was made as to the jurisdiction set out in Section 2 of Act 291 of 1942.
On the other hand, the Crescent River Port Pilots Association, hereinafter referred to as the New Orleans Pilots, contend that although they have exclusive jurisdiction within the port of New Orleans under the provisions of Act 54 of 1908, as amended, LSA-R.S. 34:991 et seq., that nevertheless it is the duty of the Baton Rouge Pilots to take southbound ships to Quarantine Anchorage and northbound ships from Quarantine Anchorage to points beyond Southport.
The plaintiff asked for a mandatory injunction against all of the defendants and was joined in this request by a number of intervenors who were engaged in shipping on the Mississippi River.
Upon hearing, the trial judge granted an injunction in favor of the plaintiff and intervenors ordering the defendants to continue the exchange of pilots at General Anchorage and any point of general anchorage in the Harbor of New Orleans in accordance with a custom that had been *945followed by the two groups of pilots. The defendant, Baton Rouge Pilots, has appealed.
The New Orleans Pilots were created by Act 54 of 1908, which is entitled: “An Act — To regulate the system of river port pilotage between the ports of New Orleans * * It is provided in Section 2 in the body of this act “That there shall be a body, of pilots known as ‘River Port Pilots’ whose duty it shall be to pilot seagoing vessels from the head of the Passes opposite Pilot Town, to the port of New Orleans and return.” This act was amended a number of times. By Act 134 of 1942 the title was changed so as to provide: “An Act regulating the system of river port pilotage on the Mississippi River between Pilottown and Southport and within the Port of New Orleans * * Section 2 was amended so as to provide: “That there shall be a body of pilots known as ‘River Port Pilots’ whose duty it shall be to pilot seagoing vessels from Pilot-town to Southport and return and within the Port of New Orleans.” Section 3 of this act provides: “ * * * That said river port pilots shall be entitled to the exclusive right to pilot vessels within the Port of New Orleans between Southport and Merauxville, Louisiana * * * provided, however, nothing herein contained shall prevent an exchange of pilots at what is known as ‘Algiers Point,’ between the pilots herein named and the pilots engaged in the piloting of vessels beyond Southport, nor shall anything herein provided prevent pilots engaged in piloting vessels above Southport from ending or beginning the pilotage from any wharf or point of anchorage in the harbor of New Orleans.”
Act 134 of 1942 was amended by Act 219 of 1950 and the title was changed to: “An Act — To regulate the system of river port pilotage on the Mississippi River between Pilottown, Louisiana, and New Orleans, Louisiana, and within the Port of New Orleans * * Section 2 was amended so as to read: “There shall be a body of pilots known as the ‘River Port Pilots’, whose duty it shall be to pilot vessels between Pilottown and New Orleans, * * *.” Section 6 was amended to read: “The said River Port Pilots shall have the exclusive right to pilot vessels between New Orleans, Louisiana, and Pilottown, Louisiana, and within the Port of New Orleans between Southport and Mereauxville * * * provided, however, that nothing herein contained shall prevent an exchange of pilots at what is known as ‘Algiers Point’, between the pilots herein named and the pilots engaged in the piloting of vessels above South-port, nor shall anything herein provided prevent pilots engaged in piloting vessels above Southport from ending or beginning the pilotage from any wharf or point of anchorage in the Harbor of New Orleans.”
*947This act was again amended by Act 177 of 1952 which made no change in Section 2 in regard to jurisdiction but amended Section 6 so as to substitute “Quarantine Anchorage” for “Algiers Point”.
From a reading of these acts and all of the amendments thereto, it is the duty of the New Orleans Pilots to pilot vessels from Pilottown to New Orleans. They are given the exclusive right to pilot vessels between New Orleans and Pilottown and within the port of New Orleans between Southport and Mereauxville (or Quarantine Anchorage), provided nothing shall prevent an exchange of pilots at Quarantine Anchorage, or from any wharf or the “point” of “general anchorage” in the Harbor of New Orleans.
The statute creating the Baton Rouge Pilots imposes the duty “to pilot sea-going vessels from the port of New Orleans to and including the port of Baton Rouge and intermediate ports and retura.” Act 291 of 1942. This provision of the statute has never been changed. It is contended by the Baton Rouge Pilots that the word “from” New Orleans is exclusive because the words “to and including” Baton Rouge were used; if the legislature had intended to include the Port of New Orleans it .would have provided specifically that the Port of New Orleans was included.
From our investigation of the many ■authorities cited interpreting the words “to” and “from”, it seems that they may be used inclusively or exclusively owing to the text of the instrument wherein they are used. See Volume 41, Words and Phrases, Verbo To, pages 694, 695 and 696. But be that as it may, the legislature did not impose a duty on the Baton Rouge Pilots to exchange pilots at the extreme south end of the port of New Orleans, especially is this borne out by the fact that the exclusive right to pilot vessels within the port of New Orleans between Southport and Quarantine Anchorage is given to the New Orleans Pilots.
During the session of the legislature in 1942, the Baton Rouge Pilots were created and their duties defined. See Act 291 of 1942. At that same session of the legislature, Act 134 of 1942 was enacted wherein the New Orleans Pilots were required to pilot vessels between Pilottown and South-port. The permissive clause permitting the exchange of pilots at Algiers Point, the south end of the Port of New Orleans, was contained therein. While the jurisdiction of the New Orleans Pilots have been subsequently changed, there has been no change in the jurisdiction of the Baton Rouge Pilots. This indicates that the legislature intended that jurisdiction of the Baton Rouge Pilots ended at Southport, the north end of the Port of New Orleans, and the permissive clause regarding exchange of pilots imposed no obligation on the Baton Rouge Pilots.
*949A great deal of stress is laid on the fact that in the act creating the New Orleans Pilots, as amended, it is provided that nothing therein contained shall prevent an exchange of pilots at Quarantine Anchorage, or at a point of general anchorage within the Harbor of New Orleans. The argument is advanced that this imposes a duty upon the Baton Rouge Pilots to continue a custom that had existed before the Baton Rouge Pilots had been created and was followed thereafter.
To this the simple answer is that this is a jurisdictional dispute and this Court is without authority to fix jurisdiction based on custom. It is our duty to interpret the legislative will and not to supplement it or to supply it. Levy v. New Orleans & North Eastern R. Co., La.App., 20 So.2d 559.
The proviso in Section 6 of Act 177 of 1952 (as found in the previous acts) that “nothing herein contained shall prevent an exchange of pilots at what is known as ‘Quarantine Anchorage’ or ‘the point of general anchorage’ between the pilots herein named and the pilots engaged in the piloting of vessels above South-port, nor shall anything herein provided prevent pilots engaged in piloting vessels above Southport from ending or beginning the pilotage from any wharf or the ‘point’ or ‘general anchorage’ in the Harbor of New Orleans” is not contained in the act governing the Baton Rouge Pilots (Act 134 of 1942) and in our opinion it is nothing more than a permit granted' to the two pilot groups to enter into such an agreement by contract. It does not say that they “shall” make an exchange at those points but merely provides that they are not prevented from doing so when they see fit.
It would seem to us that the provision of the statute making it the duty of the New Orleans Pilots to-pilot vessels between Pilottown and New Orleans and return is no more inclusive or exclusive than the provisions in the Baton Rouge Pilots act which provides for pilotage from New Orleans north and return. In either instance what point did the legislature intend for their jurisdiction to end? The Port of New Orleans is 13 miles long and this Court cannot designate under these statutes at what point the exchange of pilots should be made. To do so would be usurping a legislative function.
Since the intention of the legislature in fixing the duty of these two groups of pilots does not impose upon either of them the duty to exchange pilots at any given point, we are not warranted in giving a declaratory - judgment and this Court is powerless to settle this dispute. We cannot legislate.
For the reasons assigned, the judgment of the lower court is overruled. The injunction issued herein is recalled and set aside. All costs are to be paid by plaintiff, appellee, and intervenors.
*951HAWTHORNE, J., dissents.
McCALEB, J., dissents with written reasons.